 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CHARLES CRISWELL, et al.,                         Case No. 1:20-cv-01048-DAD-SAB

12                  Plaintiffs,                        ORDER MODIFYING SCHEDULING
                                                       ORDER
13          v.
                                                       (ECF Nos. 42, 72, 76)
14   MICHAEL BOUDREAUX,

15                  Defendant.

16

17         On November 2, 2020, the Court issued a scheduling order setting the pretrial deadlines

18 in this matter. (ECF No. 42.) On May 18, 2021, the Court extended the expert discovery

19 deadline pursuant to the parties’ stipulation. (ECF No. 72.) On June 3, 2021, the parties
20 attended a settlement conference before Magistrate Judge Barbara A. McAuliffe, at which, the

21 parties agreed to extend the expert discovery deadline and the dispositive motion filing deadline

22 to allow for further settlement discussions. (ECF No. 76.) Having been advised by Judge

23 McAuliffe of the parties’ agreement to modify the scheduling order, the Court shall grant the

24 requested extensions.

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
 1          Pursuant to the agreement of the parties, IT IS HEREBY ORDERED that the November

 2 2, 2020 scheduling order, as amended May 18, 2021, is further amended as follows:

 3          1.      Expert Discovery Deadline: June 30, 2021;

 4          2.      Dispositive Motion Filing Deadline: July 9, 2021; and

 5          3.      All other dates and aspects of the November 2, 2020 scheduling order shall

 6                  remain in effect.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        June 3, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
